108 F.3d 340
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Norman W. OLSEN, Defendant-Appellant.
No. 96-30154.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 6, 1997.Decided Feb. 14, 1997.

Before:  BROWNING, RYMER, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM*


2
Olsen's appeal is dismissed for lack of jurisdiction.  The FAA's order revoking Olsen's airman certificates is final.  No effective relief can be granted.


3
DISMISSED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3